Title: From John Adams to Alden Bradford, 12 March 1819
From: Adams, John
To: Bradford, Alden



Dear Sir
Quincy March 12th 1819

There has been some misunderstanding between us. I fear the mistake was originally mine; the “Appeal to the world” was not the pamphlet I intended. In the discourses on Davilla publish’d—in the year ’89 page 87th. beginning I find this paragraph: Americans! Rejoice &c continued to the words “alteration of the constitution” In the margin of this vol—appears in my hand writing these words “This Boston pamphlet was drawn by the great James Otis”, Mr. Otis had lucid intervals even to this time & afterwards his memory as strong, his understanding as clear and the love of his country as ardent as ever. The pamphlet itself is so plain a copy of his mind in his best estate that no other person could have written it. It is not at all improbable that Mr. Adams & Mr. Otis—together may have composed the “Appeal to the world”
I have Sir the honor to be your / most obedient humble servant

John Adams